DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22: In lines 2-3, the claim recites “the plurality of packing cases heads”. This limitation lacks antecedent basis within the claim. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,870,179. This is a statutory double patenting rejection.
Claim 1: See claim 1 of US Patent 10,870,179.
Claim 2: See claim 2 of US Patent 10,870,179.
Claim 3: See claim 3 of US Patent 10,870,179.
Claim 4: See claim 4 of US Patent 10,870,179.
Claim 5: See claim 5 of US Patent 10,870,179.
Claim 6: See claim 6 of US Patent 10,870,179.
Claim 7: See claim 7 of US Patent 10,870,179.
Claim 8: See claim 8 of US Patent 10,870,179.
Claim 9: See claim 9 of US Patent 10,870,179.
Claim 10: See claim 10 of US Patent 10,870,179.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keifer (US 2012/0107144).
Claim 19: Keifer provides an apparatus (Fig.2B) comprising:
a cylindrical shell (10) having a shell bore extending longitudinally therethrough (Fig. 2B) and defining a shell bore diameter that is configured to receive a cylindrical core (28); and a plurality of cylindrical cores, each of which has an outer diameter sized for installation within the shell bore, and each of which further has a core bore extending longitudinally therethrough with a core bore diameter that differs from each other core bore diameter in the plurality of cylindrical cores (paragraph [0058-0060]).
Claim 20: Keifer provides a plurality of valve assemblies having sizes that differ from each other, wherein each size of a valve assembly in the plurality of valve assemblies is predetermined to correspond to a core bore diameter in the plurality of cylindrical cores (paragraph [0072]).
Claim 21: Keifer provides a plurality of piston assemblies having sizes that differ from each other, wherein each size of a piston assembly in the plurality of piston assemblies is predetermined to correspond to a core bore diameter in the plurality of cylindrical cores (paragraph [0072]).
Claim 22: Keifer provides a plurality of a packing cases having sizes that differ from each other, wherein each size of a packing case in the plurality of packing cases heads is predetermined to correspond to a core bore diameter in the plurality of cylindrical cores (this would be included when replacing the piston assembly, paragraph [0072]).
Claim 23: Keifer provides a plurality of a cylinder heads having sizes that differ from each other, wherein each size of a cylinder head in the plurality of cylinder heads is predetermined to correspond to a core bore diameter in the plurality of cylindrical cores (paragraph [0072]).
Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	8/11/2021

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726